Citation Nr: 0425465	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to March 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for PTSD and 
for a left shoulder injury.  

The Board notes that the veteran filed a VA Form 9 in 
September 2001, in which he indicated that he wished to 
suspend any further action with regards to his left shoulder 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he suffers from PTSD as a result of 
his service in the DMZ in Korea from February 1956 to May 
1957.  During that time, he claims to have been under intense 
stress and high alert status.  Specific stressors include 
dealing with "infiltrators" who made their way into camp, 
firing on non-combatant infiltrators, being ordered into an 
ammunition dump during an air assault, and witnessing 
physical brutality against infiltrators (or "sticky boys").  
The veteran's claim was denied on the basis that none of the 
alleged stressors could be verified.   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2003).  

In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case, all of the duties to notify the 
veteran under VCAA have not been met, to include being 
informed of the evidence that VA would obtain on his behalf, 
and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

The RO must assure compliance with the requirements of the 
Veteran Claims assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  In 
order to comply under the VCAA, the veteran must be notified 
as to what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Furthermore, the Board notes that the service medical records 
were unavailable for review in this case.  In Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records.  Specifically, the Federal Circuit stated 
that VA must make more than a single attempt to locate such 
records, must inform the veteran of their absence, so that he 
may independently seek to obtain them, and has a heightened 
duty to assist and explain its findings of fact and 
conclusions of law in cases where service medical records are 
unavailable through no fault of the claimant.  Hayre, at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
(Hayre was overruled by Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir 2002), but only to the extent that a breach of a duty to 
assist cannot constitute clear and unmistakable error and 
that "grave procedural error" does not render a decision of 
VA non-final.)  

It is not clear whether the RO has made sufficient attempts 
to verify the veteran's alleged stressors.  The RO should 
contact the Center for Unit Records Research and the National 
Personnel Records Center to obtain morning reports and any 
other unit records that may be available.  

Moreover, there is indication that there may be additional 
post-service medical records that are relevant to the 
question of the onset date of the veteran's PTSD.  
Specifically, at the veteran's July 2003 Decision Review 
Officer (DRO) hearing, he stated that he received psychiatric 
treatment at UC Berkley as early as 1960, and at the 
University of Oregon in approximately 1963.  The claims file 
does not contain these records, which may contain relevant 
medical history relating to the veteran's psychiatric 
condition more proximate to service.  The RO should make 
another attempt to obtain the veteran's service medical 
records and any additional relevant post-service medical 
records that may be available.  38 C.F.R. § 3.159(c)(1)(2) 
(2003).   

Finally, the Board notes that the veteran checked the box on 
the VA Form 9 which reflects that he wanted a BVA hearing at 
a local office, a Travel Board hearing.  On the same form, it 
was typed that he wanted a hearing before a Decision Review 
Officer as soon as possible.  Although the veteran attended a 
DRO hearing, it is not clear that he wanted only the DRO 
hearing and the request for a Travel Board hearing was never 
withdrawn.  The RO should contact the veteran to clarify 
whether he still wants a Travel Board hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran to 
clarify whether he still wishes to be 
scheduled for a Travel Board hearing.  If 
such hearing is desired, he should be 
scheduled for the hearing and no further 
development should be undertaken at this 
time.  

2.  If the veteran does not want a travel 
board hearing or fails to show for a 
scheduled travel board hearing, the RO 
should review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159(b)(c).  The RO's 
attention is directed to Quartuccio, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for PTSD of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.
   
3.  The RO should contact all the 
relevant records depositories in order to 
obtain any additional service medical 
records that may be available.

4.  The RO should contact the veteran and 
request that he identify any additional 
records relating to evaluation or 
treatment for any psychiatric condition 
that have not already been obtained.  A 
signed Authorization for the Release of 
Medical Records form should be obtained 
so that the RO can obtain records 
relating to psychiatric treatment at UC 
Berkley and the University of Oregon.  
All records that are identified should be 
secured and associated with the claims 
file.  

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the RO's decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




